Exhibit 99(a) Revised Descriptions of Our Businesses Based on Our New Organization (Pages 1-11) (1) Revised Descriptions of Our Businesses Based on Our New Organization (Pages 1-11) Part I Operating Segments As described in our Form 8-K filed July 25, 2008, we reorganized our businesses effective July 25, 2008. We believe that this new organizational structure simplifies the company and aligns businesses for growth and efficiency. Our five operating segments as of July 25, 2008, were as follows: · Technology Infrastructure – the combination of our previous Healthcare segment, the Aviation and Transportation businesses of our previous Infrastructure segment and the Enterprise Solutions business of our previous Industrial Products segment · Energy Infrastructure – the combination of our Energy (including our motors business which was previously reported in our Industrial Products segment), Oil & Gas and Water & Process Technologies businesses of our previous Infrastructure segment · Capital Finance – the combination of our previous Commercial Finance and GE Money segments and the Aviation Financial Services, Transportation Finance and Energy Financial Services businesses of our previous Infrastructure segment · NBC Universal − unchanged · Consumer & Industrial – the Consumer & Industrial business (excluding our motors business) of our previous Industrial Products segment A summary description of each of our operating segments follows. We will also continue our longstanding practice of providing supplemental information for certain businesses within the segments. Technology Infrastructure Technology
